DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/732,678, filed on January 02, 2020.  In response to Examiner’s First Action Interview-Office Action dated September 13, 2021, Applicant on November 15, 2021, amended claims 1, 4-7 and 10-19.  Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 112 rejections of claims 19 and 20, are hereby maintained in light of Applicant’s amendments.

Regarding the 35 U.S.C. 101 non-statutory subject matter rejection of clams 1-20, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

Regarding the 35 U.S.C. 101 non-statutory forms of computer program products rejection of clams 11-18 are hereby withdrawn pursuant to Applicant's amendments. 

The 35 U.S.C. § 102/103 rejections are hereby amended pursuant to Applicant’s arguments and amendments. 


Response to Arguments
Applicant's Arguments/Remarks filed November 15, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 15, 2021.

Regarding the 35 U.S.C. 112b rejection, Applicant disagrees and states the Specification clearly describes the aspects of claims 19-20. For example, the "means for generating an expected registration profile that indicates predicted audience registration for an event planned for a future time and associated with one or more invitations to an audience associated with the event," is described in the Specification at least at [0024]-[0026]. Further, "means for updating, in real-time, a predicted event outcome for the event that indicates a time- based conversion propensity related to the audience based on the expected registration profile and real-time audience registration," is described in the Specification at least at [0029]-[0031]. As such, Applicant respectfully requests withdrawal of the § 112(b) rejection of claims 19-20.

	In response, Examiner respectfully disagrees. Examiner finds paragraphs [0024]-[0026] and [0029]-[0031] fail to disclose or define the structural components associated with the “means” that carry out the claimed functions of the computing system recited in claims 19 and 20. Thus, the claims remain rejected under 35 U.S.C. 112(b) for being indefinite. 

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the present claims do not even recite an abstract idea under this Guidance. In particular, the present claims do not recite mathematical concepts, certain methods of organizing human activity, or mental processes. As the claims recite, for example, aspects to be performed by a "computing devices," "receiving event metadata that corresponds to an event," and "updating in real-time, based on the analyzed real-time audience behavior, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience," such claims are not directed to methods of organizing human activity. Further, certain methods of organizing human activity include concepts such as advertising, marketing or sales activities, and business relations (Id. at p. 52), none of to which the current claims are directed.

	In response, Examiner respectfully disagrees. First, Applicant’s arguments are moot in view of the most recent amendments to the claim, which have required further analysis/consideration. However, Examiner finds generating audience profiles to analyze and predict an event outcome does constitute and abstract idea based on commercial or legal interactions, in particular sales activities or behaviors. Additionally, the amended claim recites a mental process of evaluating real-time registrations using generated profiles to determine an event outcome. Examiner finds these steps can be performed by the a combination of the human mind (including observation, evaluation, judgement and opinion) and a human using pen and paper. Thus, Examiner maintains the claims recite an abstract idea. 

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the present invention is a technological solution to a technological problem. At a high level, the problem relates to an analytic system for real-time predictions of outcomes for future events. In this regard, the claimed technology enables improvements in predicting time-based event outcomes based on analyzing a registration profile derived from event metadata. Further the present claims recite "based on the event metadata, generating an expected registration profile that indicates predicted audience registration for the event to occur at the future time," and "updating in real-time, based on the analyzed real-time audience registration, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience."  The present claims clearly represent an improvement over existing technologies. By using event metadata to generate an expected registration profile, a predicted event outcome may be updated in real-time to indicate a time-based conversion propensity related to a particular audience associated with an event. Further, the claims recite, "updating in real-time .. a predicted event outcome for the event." This is a clear improvement over conventional analytics systems that rely on reactive methods of waiting for responses from invited prospective event attendees which may interfere with accurately meeting event registration goals or outcomes. Advantageously, the claimed technology facilitates an improved analytics system for predicting event outcomes based on real-time audience registrations associated with the event. See e.g., Specification at Paras. [0001]-[0003] and [0020]-[0023]. This system is an innovative technique for predicting predicted event outcome, as part of an analytics system (p. 12-13, Applicant Remarks).
As such, Applicant's technology is directed to a technological solution to a technological problem. Applicant submits the claim elements are integrated into a practical application, as generally described above.  

	In response, Examiner respectfully disagrees. Examiner notes the advancements disclosed in Diamond v. Diehr and SiRF Technology v. ITC recite improvement to another technology or technical field and are not comparable the present claims. Specifically, Diamond v. Diehr utilized the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts, and SiRF Technology v. ITC disclosed a GPS receiver utilizing software that applies a mathematical formula to improve the ability to determine its position in weak environments. In contrast, Examiner finds the present claims recite limitations more similar to concepts identified by the courts that are not indicative of integrating the abstract idea into a practical application. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea (e.g. innovative technique for predicting event outcome), is what makes the claim eligible. Applicant is respectfully reminded, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner finds the claim recites additional elements at a high level of generality that does not integrate the abstract idea into a practical application (i.e. improvement to other technology or technical field and/or use of the ideas in a meaningful way beyond generally linking to a particular technological environment). Examiner maintains the additional elements are used as generic tools to apply the instructions of the abstract idea.

Regarding the 35 U.S.C. 101 rejection, Applicant states the pending claims recite a specific, unconventional technological approach for solving a technical problem. The claims solve the Internet-centric problem of generating and providing real-time registration assessments related to an event. See Specification, at [0020]-[0021]. Applicant submits that at least in light of the Federal Circuit's decision in DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014), Applicant's unconventional technique is eligible under Alice's "significantly more" prong (see pg. 13-17, Applicant Remarks). Applicant states, accordingly claim 1 involves significantly more than routine and conventional user interactions. 

	In response Examiner respectfully disagrees. Examiner notes, in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), the court found when a third party's advertisement hyperlink was selected by a user on a host's web page, the system would automatically identify the host web page, retrieve corresponding "look and feel" information from storage for the host page and generate a hybrid web page including the merchant information from the third-party web page with the "look and feel" elements of the host's website. This is different from conventional Internet hyperlink operations which would redirect a user to the third-party page away from the host's web page when the hyperlink is activated and therefore added a specific limitation other than what is well-understood, routine and conventional in the field. Examiner finds no similar improvements recited in the present invention. Specifically, Examiner finds and maintains the present invention uses generic computer elements as a tool to perform the instructions of the abstract idea. Examiner respectfully notes, the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. As stated above, Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Applicant has provided no detailed explanation to the configuration of the combination of additional elements nor has Applicant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Examiner finds the claims currently do not disclose any unconventional computer functions that can be considered significantly more than the judicial exception. Examiner maintains the claim recites and abstract idea constituting methods based on business relations and managing personal behavior. Thus, Examiner maintains the claims recite addition elements used as tools to perform the instructions of the abstract idea without disclosing limitations that integrates the abstract idea into a practical application, nor do these elements provide meaningful limitations that transforms the judicial exception into significantly more than predicting event outcomes based on real-time audience registration. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 because the claims are directed to non-statutory subject matter. 

Applicant’s arguments, see pg. 17-22, filed November 15, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102/103 have been fully considered. However, upon further consideration, a new grounds of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 








Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: means for generating an expected registration profile that indicates predicted audience registration for an event planned for a future time and associated with one or more invitations to an audience associated with the event; means for analyzing real-time audience registration of the audience associated with the event using the expected registration profile; and means for updating, in real-time, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience based on the expected registration profile and real-time audience registration in claim 19 and means for presenting a real-time indication related to a likelihood of meeting an attendance goal set for the event based on the predicted event outcome in claim 20.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claims 19 and 20 include language that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, the specification fails to clearly link or associate the disclosed acts to the claimed functions of the various means cited in claims 19 and 20. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method, claims 11-18 are directed towards a computer readable media and claims 19 and 20 are directed towards a system, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting event outcomes based on real-time audience registration.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving event metadata that corresponds to an event planned for a future time and associated with one or more invitations to an audience associated with the event; based on the event metadata, generating an expected registration profile that indicates predicted audience registration for the event to occur at the future time; analyzing, by applying the expected registration profile to a particular time in a timeframe between the one or more invitations and the event to occur at the future time, real-time audience registration of the audience associated with the event; and updating, in real-time, based on the analyzed real-time audience registration, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience constitutes methods based on commercial interaction and mental processes. The recitation of the method being computer-implemented does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 11 and 19  recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a computer-implemented method comprising receiving event metadata that corresponds to an event planned for a future time and associated with one or more invitations to an audience associated with the event and claim 11 recites presenting a real-time indication related to a likelihood of meeting an attendance goal set for the event based on the predicted event outcome, which are limitations considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 1 recites the method being computer-implemented at a high-level of generality such that it amounts to no more than using a generic computer as a tool to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer storage media storing computer-useable instructions used by computing devices recited in claim 11 and computing system in claim 19 also amount to no more than using generic computer components as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 11 and 19 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the computer, computer storage media, computing devices and a system amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0099]; [0119]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 18 recites sending additional invitations and claim 20 recites means for presenting a real-time indication, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g). Additionally, claims 2-10 and 12-18 recite steps that further narrow the abstract idea. g and delivering data; see MPEP 2106.05(g). Additionally, Claims 2-10 and 12-18 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims. Therefore claims  2-10, 12-18 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivack et al., U.S. Publication No. 2011/0289422 [hereinafter Spivack].

Referring to Claim 1, Spivack teaches: 
A computer-implemented method, comprising:
receiving event metadata that corresponds to an event planned for a future time and associated with one or more invitations to an audience associated with the event (Spivack, [0088]), “The predictive analytics module 176 can be any combination of software agents and/or hardware components able to compile event data to generate a temporal index of the Web that associates two or more index elements of online events, such as location, time, and metadata”; (Spivack, [0111]), “the temporal index database 124 stores index elements of online events including, but not limited to, internet address, time information relating to the event, and metadata, such as intended audiences of events, analytics data or metrics about demand, audience, prices, or inventory related to the events, or other addresses or content of any kind related to the events …”; (Spivack, [0106]), “Events may be open to the public or only open to specific audiences such as invited audiences or qualifying participants”; (Spivack, [0177]-[0178]), “user can create an alert which notifies the user of upcoming events that match the user's interest… calendar invitation can be sent to a user or automatically inserted into a linked calendar service or application with the user's permission”; (Spivack, [0105]; [0153]); 
based on the event metadata, generating an expected registration profile that indicates predicted audience registration for the event to occur at the future time (Spivack, [0206]), “analytics can be based on the number of people who have sent an RSVP for an event in advance or any other metrics for an event. In one embodiment, these analytics can also be based upon metrics such as the number of people who have viewed information about the event, clicked to go to a page where the event takes place, shared or discussed the event with others, as well as metrics such as the rate at which RSVPs are received for an event or visits to an event in time. By using these metrics, a "rank" or "score" can be calculated or estimated for an event over time. This score can then be used as an indicator of present demand for an online event and future actual attendance of an online event. In one embodiment, information about the projected audience expected for an event can be shown to publishers, advertisers, or to consumers in the web guide”;
analyzing, by applying the expected registration profile to a particular time in a timeframe between the one or more invitations and the event to occur at the future time, real-time audience registration of the audience associated with the event (Spivack, [0214]), “The system uses predictive analytics to generate scores for an event over time. For example, the score can be based on the number of people who have sent an RSVP in advance for an online event, the number of people who have viewed information about the event, and the number of people who have clicked to go a page where the event occurs. The score is used as an indicator of present demand for an online event and future actual attendance of an online event”; (Spivack, [0216]), “the predictive model based upon over-time series data sets in conjunction with machine learning and statistical techniques. The modified predictive model can be used to determine patterns for various events or channels, project expected audiences for future events”;
updating, in real-time, based on the analyzed real-time audience registration, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience, (Spivack, [0206]-[0207]), “analytics can be based on the number of people who have sent an RSVP for an event in advance or any other metrics for an event. In one embodiment, these analytics can also be based upon metrics such as the number of people who have viewed information about the event, clicked to go to a page where the event takes place, shared or discussed the event with others, as well as metrics such as the rate at which RSVPs are received for an event or visits to an event in time. By using these metrics, a "rank" or "score" can be calculated or estimated for an event over time. This score can then be used as an indicator of present demand for an online event and future actual attendance of an online event. In one embodiment, information about the projected audience expected for an event… The rank or score of an event, or the individual metrics that contribute to these scores can also be used to generate reports about events prior to… Reports can be generated for event providers on the demand for their events over time, the actual audience of their events…”; (Spivack, [0209]), “predictive analytics using the temporal index are given below. By correlating the time series of up-front scores and/or predicted demand metrics for attendance of an event with the actual scores or demand metrics for the event once it takes place… it is possible to build a predictive analytics system that improves over time, based on evidence, using machine learning or statistical techniques. Over time-series data sets can generate increasingly accurate predictions of information, such as actual event attendance…based on comparing up-front metrics (of demand, RSVPs, sales, traffic, etc.) to actual metrics once the event takes place, and then improving statistical weights or algorithms in the underlying predictive model based on feedback from the actual results. The projected audience expected to attend an event can be tuned based upon historical time series data about past projections as compared to actual audience sizes for each channel and/or event. Further, tuning of the projected audience can take into account individual users' behavior, for example, by comparing the number of RSVPs submitted by a user to the number of those events that the user actually attended…”; (Spivack, [0204]; [0211]).

Referring to Claim 2, Spivack teaches the computer-implemented method of claim 1. Spivack further teaches: 
further comprising:
comparing a set of event features related to the event with one or more event features; determining, based on the comparison, one or more events that correlate to the event; and identifying the event metadata related to the one or more events that correlate to the event (Spivack, [0216]), “the system modifies the predictive model based upon over-time series data sets… to determine patterns for various events or channels, project expected audiences for future events… the system generates reports with data relating to online events and information obtained using the predictive model, such as actual audience and demographics for events and competing events and other metrics about online event providers, channels, and events”; (Spivack, [0207]), “Reports can be generated for event providers on the demand for their events over time, the actual audience of their events… the demand for competing events offered by other event providers over time, the actual audience of the competing events”. 

Referring to Claim 7, Spivack teaches the computer-implemented method of claim 1. Spivack further teaches: 
wherein updating the predicted event outcome comprises:
adjusting the predicted audience registration based on an amount of time from an invitation being sent to the audience related to the event; and combining the real-time audience registration with the adjusted predicted audience behavior registration (Spivack, [0206]-[0207]), “analytics can be based on the number of people who have sent an RSVP for an event in advance or any other metrics for an event. In one embodiment, these analytics can also be based upon metrics such as the number of people who have viewed information about the event, clicked to go to a page where the event takes place, shared or discussed the event with others, as well as metrics such as the rate at which RSVPs are received for an event or visits to an event in time. By using these metrics, a "rank" or "score" can be calculated or estimated for an event over time. This score can then be used as an indicator of present demand for an online event and future actual attendance of an online event. In one embodiment, information about the projected audience expected for an event… The rank or score of an event, or the individual metrics that contribute to these scores can also be used to generate reports about events prior to… Reports can be generated for event providers on the demand for their events over time, the actual audience of their events…”; (Spivack, [0209]), “predictive analytics using the temporal index are given below. By correlating the time series of up-front scores and/or predicted demand metrics for attendance of an event with the actual scores or demand metrics for the event once it takes place… it is possible to build a predictive analytics system that improves over time, based on evidence, using machine learning or statistical techniques. Over time-series data sets can generate increasingly accurate predictions of information, such as actual event attendance…based on comparing up-front metrics (of demand, RSVPs, sales, traffic, etc.) to actual metrics once the event takes place, and then improving statistical weights or algorithms in the underlying predictive model based on feedback from the actual results. The projected audience expected to attend an event can be tuned based upon historical time series data about past projections as compared to actual audience sizes for each channel and/or event. Further, tuning of the projected audience can take into account individual users' behavior, for example, by comparing the number of RSVPs submitted by a user to the number of those events that the user actually attended…”; (Spivack, [0204]; [0211]).

Referring to Claim 11, Spivack teaches: 
One or more non-transitory computer storage media storing computer-useable instructions that, when used by one or more computing devices (Spivack, [0274]), cause the one or more computing devices to perform operations comprising:
presenting a real-time indication related to a likelihood of meeting an attendance goal set for the event based on the predicted event outcome (Spivack, [0082]), “The interactive web guide server 120 can obtain information about online events and provide the information about the online events over the network 110 to users 130”; (Spivack, [0104]), “the interactive web guide server 120 includes a report generator module 196. The report generator module 196 can be any combination of software agents and/or hardware components able to generate reports about online events, the demand for the events, statistics about the audience for online events”.
Claim 11 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 12, Spivack teaches the one or more non-transitory computer storage media of claim 11. Spivack further teaches: 
 the operations further comprising:
comparing a set of event features related to the event with one or more event features; determining, based on the comparison, one or more events that correlate to the event; identifying event metadata related to the one or more events that correlate to the event; and generating the expected registration profile based on the event metadata (Spivack, [0216]), “the system modifies the predictive model based upon over-time series data sets… to determine patterns for various events or channels, project expected audiences for future events… the system generates reports with data relating to online events and information obtained using the predictive model, such as actual audience and demographics for events and competing events and other metrics about online event providers, channels, and events”; (Spivack, [0207]), “Reports can be generated for event providers on the demand for their events over time, the actual audience of their events… the demand for competing events offered by other event providers over time, the actual audience of the competing events”; (Spivack, [0105]), “the event profiles database 122 stores data related to online events including… metadata about the event… permitted audiences… number of RSVPs received in advance, projected audience”; (Spivack, [0236]). 

Referring to Claim 13, Spivack teaches the one or more non-transitory computer storage media of claim 11. Spivack further teaches: 
the operations further comprising:
analyzing the post-purchase interaction to determine a motivation of the customer to buy the purchased product (Spivack, [0088), “the predictive analytics module 176 can use the temporal index to generate analytics data about audience demand and attendance for online events, user behavior with respect to online events, advertisements, or event ticket sales and pricing”; (Spivack, [0232]; [0235]).

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 19, Spivack teaches: 
A computing system comprising:
means for generating an expected registration profile that indicates predicted audience registration for an event planned for a future time and associated with one or more invitations to an audience associated with the event (Spivack, [0206]), “analytics can be based on the number of people who have sent an RSVP for an event in advance or any other metrics for an event. In one embodiment, these analytics can also be based upon metrics such as the number of people who have viewed information about the event, clicked to go to a page where the event takes place, shared or discussed the event with others, as well as metrics such as the rate at which RSVPs are received for an event or visits to an event in time. By using these metrics, a "rank" or "score" can be calculated or estimated for an event over time. This score can then be used as an indicator of present demand for an online event and future actual attendance of an online event. In one embodiment, information about the projected audience expected for an event can be shown to publishers, advertisers, or to consumers in the web guide”; (Spivack, [0111]), “the temporal index database 124 stores index elements of online events including, but not limited to, internet address, time information relating to the event, and metadata, such as intended audiences of events …”; (Spivack, [0106]), “Events may be open to the public or only open to specific audiences such as invited audiences or qualifying participants”; (Spivack, [0177]-[0178]), “user can create an alert which notifies the user of upcoming events that match the user's interest… calendar invitation can be sent to a user or automatically inserted into a linked calendar service or application with the user's permission”;
means for analyzing real-time audience registration of the audience associated with the event using the expected registration profile (Spivack, [0214]), “The system uses predictive analytics to generate scores for an event over time. For example, the score can be based on the number of people who have sent an RSVP in advance for an online event, the number of people who have viewed information about the event, and the number of people who have clicked to go a page where the event occurs. The score is used as an indicator of present demand for an online event and future actual attendance of an online event”; (Spivack, [0216]), “the predictive model based upon over-time series data sets in conjunction with machine learning and statistical techniques. The modified predictive model can be used to determine patterns for various events or channels, project expected audiences for future events”; and 
means for updating, in real-time, a predicted event outcome for the event that indicates a time-based conversion propensity related to the audience based on the expected registration profile and real-time audience registration (Spivack, [0206]-[0207]), “analytics can be based on the number of people who have sent an RSVP for an event in advance or any other metrics for an event. In one embodiment, these analytics can also be based upon metrics such as the number of people who have viewed information about the event, clicked to go to a page where the event takes place, shared or discussed the event with others, as well as metrics such as the rate at which RSVPs are received for an event or visits to an event in time. By using these metrics, a "rank" or "score" can be calculated or estimated for an event over time. This score can then be used as an indicator of present demand for an online event and future actual attendance of an online event. In one embodiment, information about the projected audience expected for an event… The rank or score of an event, or the individual metrics that contribute to these scores can also be used to generate reports about events prior to… Reports can be generated for event providers on the demand for their events over time, the actual audience of their events…”; (Spivack, [0209]), “predictive analytics using the temporal index are given below. By correlating the time series of up-front scores and/or predicted demand metrics for attendance of an event with the actual scores or demand metrics for the event once it takes place… it is possible to build a predictive analytics system that improves over time, based on evidence, using machine learning or statistical techniques. Over time-series data sets can generate increasingly accurate predictions of information, such as actual event attendance…based on comparing up-front metrics (of demand, RSVPs, sales, traffic, etc.) to actual metrics once the event takes place, and then improving statistical weights or algorithms in the underlying predictive model based on feedback from the actual results. The projected audience expected to attend an event can be tuned based upon historical time series data about past projections as compared to actual audience sizes for each channel and/or event. Further, tuning of the projected audience can take into account individual users' behavior, for example, by comparing the number of RSVPs submitted by a user to the number of those events that the user actually attended…”; (Spivack, [0204]; [0211]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al., U.S. Publication No. 2011/0289422 [hereinafter Spivack], and further in view of Gupta et al., U.S. Publication No. 2015/0254580 [hereinafter Gupta].

Referring to Claim 3, Spivack teaches the computer-implemented method of claim 1. Spivack teaches conducting predictive analytics about audience demand and projected audience attendance for online events (see par. 0204), but Spivack does not explicitly teach: 
further comprising:
presenting a real-time indication related to a likelihood of meeting an attendance goal set for the event based on the predicted event outcome.

However Gupta improves upon Spivack by teaching: 
further comprising:
presenting a real-time indication related to a likelihood of meeting an attendance goal set for the event based on the predicted event outcome (Gupta, [0130]), “calculating a likelihood of attendance of prospective attendees comprises assigning a weight to the prospective attendee event criteria based on past behavior of the prospective attendee, other attendees or the organizer”; (Gupta. [0054]), “calculate, using algorithmic tools, the likelihood that the minimum number of attendees required by the contract will be met or surpassed by the prospective organizer”; (Gupta, [0125]), “calculate a likelihood of fulfillment for the event to fulfill a minimum attendance requirement for the venue, and further suggest additional attendees to the organizer based on the likelihood of fulfillment for the event, in order to reach the minimum attendance without going above a maximum attendance for the venue”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the likelihood limitation as taught by Gupta. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of optimizing event management decisions (see Gupta par. 0032).

Referring to Claim 4, the combination of Spivack in view of Gupta teaches the computer-implemented method of claim 3. Spivack teaches predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
further comprising:
updating the real-time indication related to the likelihood of meeting an attendance goal set for the event based on the real-time audience registration.

However Gupta improves upon Spivack by teaching: 
further comprising:
updating the real-time indication related to the likelihood of meeting an attendance goal set for the event based on the real-time audience registration (Gupta, [0092]), “the present disclosure may occur in real-time. For example, every time a user responds yes/no, the response may affect all the subsequent aggregation of user preferences and event related recommendations and suggestive parameters. In another embodiment, if a user response is heavily outside the norm of the automation or algorithmic processes, i.e. some group of people who were considered in a particular confidence level of attending, do not attend, it may affect subsequent user/platform behavior”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the likelihood limitation as taught by Gupta. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of optimizing event management decisions (see Gupta par. 0032).

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al., U.S. Publication No. 2011/0289422 [hereinafter Spivack], and further in view of Vainas et al., U.S. Publication No. 2017/0372254 [hereinafter Vainas]. 

Referring to Claim 5, Spivack teaches the computer-implemented method of claim 1. Spivack teaches predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
wherein the expected registration profile comprises a predicted audience registration histogram and a corresponding time-dependent adjustment function.

However Vainas improves upon Spivack but teaching: 
wherein the expected registration profile comprises a predicted audience registration histogram and a corresponding time-dependent adjustment function (Vainas, [0055]), “The time period includes both a start time and a time duration. Determining the optimal time period may include, for each of the intended invitees, generating a histogram of times for historical events of the organizer including the intended invitee. Determining the optimal time period may also include inferring one or more candidate event time periods based on at least the list of historical events of the organizer. The inferring of one or more candidate event time periods may also be based on the histogram of times for historical events of the organizer associated with each of the intended invitees. Determining the optimal time period may also be based on a schedule of prospective events of the organizer and a schedule of prospective events of each of the intended invitees of the intended invitees list. Determining the optimal time period may also include determining one or more proposed times based on an intersection of available time periods in each of the organizer's schedule of prospective events, each of the intended invitees' schedules of prospective events, and the one or more inferred candidate event time periods”; (Vainas, [0056]), “Using the list of historical events of the organizer, a histogram of time periods for historical events including each intended invitee may be generated… infer when the organizer would prefer to schedule the target event based on the list of historical events…”; (Vainas, [0043]), “candidate schedule scorer 326 may assign a score to each of one or more of the following… candidate invitees… the usual time period when the user 104 usually had a historical event including each intended invitee based on the time period hierarchy, and/or the usual place where the user 104 usually had a historical event including each intended invitee according to one or more of the semantics of place… one or more selected candidate invitees based on the score assigned to the one or more candidate invitees… The candidate schedule scorer 326 may use the inference engine 304 to infer a candidate place based on at least the list of intended invitees. The candidate schedule scorer 326 may use the inference engine 304 to infer a candidate start time based on at least the list of intended invitees”; (Vainas, [0046]), “scores associated with each of the candidate invitees may also be compared against a threshold to determine whether the candidate invitees should automatically be accepted as intended invitees, or whether the organizer should be asked for confirmation or clarification regarding the candidate invitees”; (Vainas, [0080]; [0104]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the histogram limitation as taught by Vainas. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of optimizing an event schedule (see Vainas par. 0001).

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 6, 8-10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al., U.S. Publication No. 2011/0289422 [hereinafter Spivack], and further in view of Whalin et al., U.S. Publication No. 2019/0273627 [hereinafter Whalin]. 

Referring to Claim 6, Spivack teaches the computer-implemented method of claim 1. Spivack teaches predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
wherein analyzing the real-time audience registration of the audience comprises:
determining an amount of time from an invitation being sent to the audience related to the event; and 
applying a time-dependent adjustment function to the predicted audience registration based on the amount of time.

However Whalin improves upon Spivack by teaching: 
wherein analyzing the real-time audience registration of the audience comprises:
determining an amount of time from an invitation being sent to the audience related to the event; and applying a time-dependent adjustment function to the predicted audience registration based on the amount of time (Whalin, [0064]), “The member list may be a preferred member list. An announcement release stage subsequent to the first announcement stage may be associated with a notification of a meeting as a meeting of interest to other users as a result of the meeting achieving a predetermined number of RSVPs at the time of the subsequent announcement release”; (Whalin, [0199]), “progressive time-wise stages of announcements may be employed in the control of the RSVP availability for meetings and/or events… multiple staged meeting announcements may be released, such as a first time-staged meeting announcement to a first invitation list 3604A, a second time-staged meeting announcement to a second invitation list 3608A, and the like… the time-staged meeting announcement may allow the organizer, for example, to address various contingencies between the time-staged announcements. For example, the organizer could establish the availability of a key group of meeting participants (such as the officers or managers of an organization, individuals who will make a presentation, or the like) before announcing to a broader group. As another example, the organizer could determine the rate of response from an initial group to help estimate whether the capacity of a meeting venue is likely to be exceeded, releasing the second announcement if and when it appears that capacity will be sufficient to accommodate participants among the recipients of the second announcement”; (Whalin, [0202]-[0203]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the audience analysis limitation as taught by Whalin. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of enabling an organizer to control a time-staged meeting announcement (see Whalin par. 0058).

Referring to Claim 8, Spivack teaches the computer-implemented method of claim 1. Spivack teaches the computer-implemented method of claim 1. Spivack teaches predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
further comprising:
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, identifying a supplemental audience to invite to the event.

However Whalin improves upon Spivack by teaching: 
further comprising:
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, identifying a supplemental audience to invite to the event (Whalin, [0199]), “the time-staged meeting announcement may allow the organizer, for example, to address various contingencies between the time-staged announcements. For example, the organizer could establish the availability of a key group of meeting participants (such as the officers or managers of an organization, individuals who will make a presentation, or the like) before announcing to a broader group. As another example, the organizer could determine the rate of response from an initial group to help estimate whether the capacity of a meeting venue is likely to be exceeded, releasing the second announcement if and when it appears that capacity will be sufficient to accommodate participants among the recipients of the second announcement”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the audience limitation as taught by Whalin. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of enabling an organizer to control a time-staged meeting announcement (see Whalin par. 0058).

Referring to Claim 9, Spivack teaches the computer-implemented method of claim 1. Spivack teaches predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
further comprising:
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, sending additional invitations to a supplemental audience.
However Whalin improves upon Spivack by teaching: 
further comprising:
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, sending additional invitations to a supplemental audience (Whalin, [0199]), “the time-staged meeting announcement may allow the organizer, for example, to address various contingencies between the time-staged announcements. For example, the organizer could establish the availability of a key group of meeting participants (such as the officers or managers of an organization, individuals who will make a presentation, or the like) before announcing to a broader group. As another example, the organizer could determine the rate of response from an initial group to help estimate whether the capacity of a meeting venue is likely to be exceeded, releasing the second announcement if and when it appears that capacity will be sufficient to accommodate participants among the recipients of the second announcement”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the demand and attendance analytics in Spivack to include the audience limitation as taught by Whalin. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of enabling an organizer to control a time-staged meeting announcement (see Whalin par. 0058).

Referring to Claim 10, the combination of Spivack in view of Whalin teaches the computer-implemented method of claim 9. Spivack further teaches: 
further comprising:
generating an updated expected registration profile based on the event metadata that indicates an updated predicted audience registration for the event based on a combination of the predicted audience registration for the audience and an additional predicted audience registration; analyzing, using the updated expected registration profile, an updated real- time audience registration; and determining an updated predicted event outcome for the event that indicates the time-based conversion propensity (Spivack, [0203]-[0204]), “index elements of online events include an internet address, time information, and metadata…Online event metadata can include information about events happening at certain times with the associated Internet addresses, intended audiences of events, analytics data or metrics about demand, audience, prices, or inventory related to the events, or other addresses or content of any kind related to the events… A temporal index can include, or be used for recording, generating, computing, or relating to, analytics data and other data that provides information for conducting predictive analytics about audience demand and projected audience attendance for online events… The analytics data can be computed solely based on the information in the temporal index, or can be computing based on external information, or a combination of temporal index data and external information”; (Spivack, [0206]; [0210]).
Spivack teaches the computer-implemented method of claim 1.Spivack teaches event data including metrics about the demand audience (see par. 0203) and predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach: 
	a supplemental audience.
However Whalin improves upon Spivack by teaching: 
a supplemental audience (Whalin, [0199]), “the time-staged meeting announcement may allow the organizer, for example, to address various contingencies between the time-staged announcements. For example, the organizer could establish the availability of a key group of meeting participants (such as the officers or managers of an organization, individuals who will make a presentation, or the like) before announcing to a broader group. As another example, the organizer could determine the rate of response from an initial group to help estimate whether the capacity of a meeting venue is likely to be exceeded, releasing the second announcement if and when it appears that capacity will be sufficient to accommodate participants among the recipients of the second announcement”; (Whalin, [0064]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictive analytics in Spivack to include the audience limitation as taught by Whalin. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of increasing meeting attendance (see Whalin par. 0208).

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 18, Spivack teaches the one or more non-transitory computer storage media of claim 11. Spivack further teaches: 
wherein determining the predicted event outcome comprises:
generating an updated expected registration profile based on the event metadata that indicates an updated predicted audience registration for the event based on a combination of the predicted audience registration for the audience and an additional predicted audience registration; analyzing, using the updated expected registration profile, an updated real- time audience registration; determining an updated predicted event outcome for the event that indicates the time-based conversion propensity related to the audience (Spivack, [0203]-[0204]), “index elements of online events include an internet address, time information, and metadata…Online event metadata can include information about events happening at certain times with the associated Internet addresses, intended audiences of events, analytics data or metrics about demand, audience, prices, or inventory related to the events, or other addresses or content of any kind related to the events… A temporal index can include, or be used for recording, generating, computing, or relating to, analytics data and other data that provides information for conducting predictive analytics about audience demand and projected audience attendance for online events… The analytics data can be computed solely based on the information in the temporal index, or can be computing based on external information, or a combination of temporal index data and external information”; (Spivack, [0206]; [0210]).
Spivack teaches event data including metrics about the demand audience (see par. 0203) and predictive analytics used to generate analytics data about audience demand and attendance for online events (see par. 0088), but Spivack does not explicitly teach:
a supplemental audience; and 
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, sending additional invitations to a supplemental audience. 
However Whalin teaches; 
a supplemental audience (Whalin, [0064]; [0199]); and 
based on the predicted event outcome of the audience indicating a likelihood of failure to meet an attendance goal set for the event, sending additional invitations to a supplemental audience (Whalin, [0199]), “the time-staged meeting announcement may allow the organizer, for example, to address various contingencies between the time-staged announcements. For example, the organizer could establish the availability of a key group of meeting participants (such as the officers or managers of an organization, individuals who will make a presentation, or the like) before announcing to a broader group. As another example, the organizer could determine the rate of response from an initial group to help estimate whether the capacity of a meeting venue is likely to be exceeded, releasing the second announcement if and when it appears that capacity will be sufficient to accommodate participants among the recipients of the second announcement”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictive analytics in Spivack to include the audience limitation as taught by Whalin. The motivation for doing this would have been to improve the method of generating analytics data about audience demand and attendance for online events in Spivack (see par. 0088) to efficiently include the results of increasing meeting attendance (see Whalin par. 0208).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kangseok et al. (KR 102159300 B1) – When a meeting is generated, the processor may determine a second user terminal that is likely to participate in the generated meeting based on the meeting creation signal. Specifically, the processor may identify user personal information and past meeting history information corresponding to each of one or more user terminals connected to the server. Further, the processor may determine a second user terminal that is likely to participate in the meeting based on at least one of user personal information and past meeting history information of each of the one or more user terminals.

Petroulas (WO 2019084607 A1) –  the invention is directed to an online restaurant booking system that optimises the use of space, time, and other operational considerations of a restaurant in order to optimise desired outcomes which may include optimising capacity, ambiance, preferred seating allocation, extended booking duration times, variable and dynamic pricing options, menu and course options and other quantitative and qualitative criteria.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624